



Director Restricted Stock Agreement
(Annual Grant)
This Director Restricted Stock Agreement (the “Agreement”), by and between
Univar Inc., a Delaware corporation (the “Company”), and the director whose name
is set forth on Exhibit A hereto (the “Director”), is being entered into
pursuant to the Univar Inc. 2017 Omnibus Equity Incentive Plan (the “Plan”) and
is dated as of the date it is accepted and agreed to by the Director in
accordance with Section 4(m). Capitalized terms that are used but not defined
herein shall have the respective meanings given to them in the Plan.
WHEREAS, the Board of Directors of the Company (the “Board”) authorized the
Director’s annual compensation for service as a member of the Board (the “Annual
Fee”), a portion of which will be paid in the form of equity in the Company.
NOW, THEREFORE, the Company and the Director hereby agree as follows:
Section 1.Grant of Shares of Restricted Stock. The Company hereby evidences and
confirms its grant to the Director, effective as of the Grant Date (as specified
on Exhibit A hereto), of the aggregate number of shares of Restricted Stock as
set forth on Exhibit A hereto, as satisfaction of the equity portion of the
Director’s Annual Fee for the current year (the “Shares”). This Agreement is
entered into pursuant to, and the Shares granted hereunder are subject to, the
terms and conditions of the Plan, which are incorporated by reference herein. If
there is any inconsistency between any express provision of this Agreement and
any express term of the Plan, the express term of the Plan shall govern.





--------------------------------------------------------------------------------





Section 2.Vesting and Forfeiture.
(a)    Vesting. Except as otherwise provided in this Section 2, the Shares
granted hereunder shall become vested, if at all, on the first anniversary of
the Grant Date or as otherwise set forth in Exhibit A (the “Vesting Date”),
subject to the Director’s continued service on the Board from the Grant Date
until the Vesting Date.
(b)    Effect of Termination of Services.
(i)    Death or Disability. If the Director’s service on the Board is terminated
due to death or Disability prior to the Vesting Date (each, a “Special
Termination”), outstanding unvested Shares shall vest, as of the date of such
Special Termination, on a pro rata basis, in an amount equal to the product of
(x) the number of outstanding unvested Shares then held by the Director
multiplied by (y) a fraction, the numerator of which is the number of days that
have elapsed from the Grant Date and the denominator of which is 365.
(ii)    Any Other Reason. Upon termination of the Director’s services on the
Board prior to the Vesting Date for any reason other than a Special Termination
(whether initiated by the Company or by the Director), the Shares shall be
forfeited effective as of the date of such termination.
(c)    Effect of a Change in Control. In the event of a Change in Control
occurring prior to the Vesting Date, the treatment of any unvested Shares shall
be governed by Article XIV of the Plan.
(d)    Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Shares under this Agreement, at such
times and upon such terms and conditions as the Administrator shall determine.


2

--------------------------------------------------------------------------------




Section 3.Restriction on Transfer of Shares. Prior to the vesting thereof, the
Shares are not assignable or transferable, in whole or in part, and they may
not, directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including, but
not limited to, by gift, operation of law or otherwise), other than by will or
by the laws of descent and distribution to the estate of the Director upon the
Director’s death. Any purported transfer in violation of this Section 3 shall be
void ab initio. Furthermore, notwithstanding any other provision of this
Agreement, the Director may not sell the Shares unless such shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or, if such shares are not then so registered, such sale would be exempt from
the registration requirements of the Securities Act. The sale of the Shares must
also comply with other applicable laws and regulations governing the Common
Stock, and the Director may not sell the Shares if the Company determines that
such sale would not be in material compliance with such laws and regulations.
Section 4.Miscellaneous.
(a)    Authorization to Share Personal Data. The Director authorizes the Company
or any Affiliate of the Company that has or lawfully obtains personal data
relating to the Director to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent reasonably appropriate in connection with this Agreement or the
administration of the Plan.
(b)    No Right to Continued Service on Board. Nothing in this Agreement shall
be deemed to confer on the Director any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.
(c)    Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.
(d)    Forfeiture of Awards. The Shares granted hereunder (and gains earned or
accrued in connection therewith) shall be subject to such generally applicable
policies as to forfeiture and recoupment (including, without limitation, upon
the occurrence of material financial or accounting errors, financial or other
misconduct) as may be adopted by the Administrator or the Board from time to
time and communicated to the Director, and is otherwise subject to forfeiture or
disgorgement of profits as provided by the Plan.
(e)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Shares evidenced hereby, the Director hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Director pursuant to applicable securities laws) regarding
the Company and the Subsidiaries,


3

--------------------------------------------------------------------------------




the Plan, this Agreement and the Shares via the Company’s website or other
electronic delivery.
(f)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. No provision of this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.
(g)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Director and the
Company.
(h)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
(i)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.

(j)    Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 4(j).
(k)    Limitations of Actions. No lawsuit relating to this Agreement may be
filed before a written claim is filed with the Administrator and is denied or
deemed denied as provided in the Plan and any lawsuit must be filed within one
year of such denial or deemed denial or be forever barred.
(l)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
(m)    Acceptance of Shares and Agreement. The Director has indicated his or her
consent and acknowledgement of the terms of this Agreement by signing this
Agreement or pursuant to the instructions provided to the Director by or on
behalf of the Company. The


4

--------------------------------------------------------------------------------




Director acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the Shares under this Agreement, agrees to be bound by
the terms of both this Agreement and the Plan. The Director and the Company each
agrees and acknowledges that the use of electronic media (including, without
limitation, a clickthrough button or checkbox on a website of the Company or a
third-party administrator) to indicate the Director’s confirmation, consent,
signature, agreement and delivery of this Agreement and the Shares is legally
valid and has the same legal force and effect as if the Director and the Company
signed and executed this Agreement in paper form. The same use of electronic
media may be used for any amendment or waiver of this Agreement.
(n) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Any
counterpart or other signature hereupon delivered by facsimile shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.



IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the date first above written.


UNIVAR INC.
    


By:

Name:    
Title:    

THE DIRECTOR:


    
By:






5

--------------------------------------------------------------------------------




Exhibit A to Director Restricted Stock Agreement
(Annual Grant)


Director:
 
 
 
 
 
Grant Date:
 
 
 
 
 
Vest Date:
 
 
 
 
 


Shares of  
Restricted Stock  
granted hereby:




 





6